      Case 5:20-cv-00231-C Document 1 Filed 09/23/20                 Page 1 of 13 PageID 1



                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION


 DAVID A. LONG,
                                                               CIVIL COMPLAINT
              Plaintiff,

 v.                                                           CASE NO. 5:20-cv-00231

 NIAGARA RESTITUTION SERVICES,
 INC.,                                                  DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW COMES DAVID A. LONG (“Plaintiff”), by and through his undersigned attorneys,

complaining as to the conduct of NIAGARA RESTITUTION SERVICES, INC. (“Defendant”),

as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under Tex. Fin. Code

Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

for the state law claim pursuant to 28 U.S.C. §1367 because it arises out of the common nucleus

of operative facts of Plaintiff’s federal questions claims.

                                                  1
        Case 5:20-cv-00231-C Document 1 Filed 09/23/20                 Page 2 of 13 PageID 2



       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                                 PARTIES

       4. Plaintiff is a consumer over 18 years-of-age residing within the Western District of Texas.

       5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

       6. Defendant advertises that its “team of professionals ensures speedy recovery of delinquent

accounts for [its] clients.”1 Defendant is a corporation organized under the laws of the state of

New York with its principal place of business located at 1349 Caravelle Drive, Niagara Falls, New

York 14304, and it regularly collects upon consumers nationwide, including those located in the

state of Texas.

       7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

       8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                     FACTS SUPPORTING CAUSES OF ACTION

       9. The instant action stems from Defendant’s attempts to collect upon past due personal loan

payments (“subject debt”) purportedly owed by Plaintiff.

       10. Around May 2019, Plaintiff began receiving calls to his cellular phone, (325) XXX-6101,

from Defendant.




1
    http://niagararestitutionservice.com/

                                                     2
     Case 5:20-cv-00231-C Document 1 Filed 09/23/20                  Page 3 of 13 PageID 3



    11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -6101. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    12. Defendant has used several phone numbers to place collection calls to Plaintiff’s cellular

phone, including but not limited to: (877) 554-4993.

    13. Upon information and belief, the above referenced phone number is regularly utilized by

Defendant during its debt collection activity.

    14. Upon answering phone calls from Defendant, Plaintiff has experienced a significant pause,

lasting several seconds in length, before being connected with a live representative.

    15. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject debt.

    16. Plaintiff explained his inability to address the subject debt and demanded that it stop

calling.

    17. Despite Plaintiff’s demands, Defendant has continued to place phone calls to Plaintiff’s

cellular phone seeking collection of the subject debt up until the filing of the instant action.

    18. Plaintiff has received not less than 20 phone calls from Defendant since asking it to stop

calling.

    19. On at least one occasion, Defendant stated it would be sending a sheriff to his house and

charge him with a felony.

    20. Moreover, Defendant also threatened Plaintiff with litigation, and to unilaterally garnish

Plaintiff’s wages and seizure of Plaintiff’s property.




                                                  3
     Case 5:20-cv-00231-C Document 1 Filed 09/23/20                  Page 4 of 13 PageID 4



    21. Around October 1, 2019, Plaintiff spoke with Defendant in an attempt to resolve the subject

debt. Defendant failed to disclose itself as a debt collector and state that this was an attempt to

collect a debt.

    22. Upon information and belief, Defendant failed to disclose itself as a debt collector on more

than one occasion.

    23. Moreover, Defendant has continuously called Plaintiff’s grandparents and sister and falsely

state to them that Plaintiff may be put in jail.

    24. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights.

    25. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    26. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased risk of personal injury resulting from the distraction caused by the never-ending

calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on his cellular phone, and diminished space for data

storage on his cellular phone.


           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    27. Plaintiff repeats and realleges paragraphs 1 through 26 as though full set forth herein.

    28. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

    29. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

    30. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

                                                   4
    Case 5:20-cv-00231-C Document 1 Filed 09/23/20                   Page 5 of 13 PageID 5



   31. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

       a. Violations of FDCPA §1692c(a)(1) and §1692d

   32. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   33. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 20 times after he demanded that it stop calling.

This repeated behavior of systematically calling Plaintiff’s phone in spite of his demands was

harassing and abusive. The frequency and volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing him.

   34. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to his.

   35. Defendant also violated 15 U.S.C. §1692d when it issued multiple baseless threats to

Plaintiff. Any reasonable fact finder will conclude that Defendant’s litigation, garnishment and

seizure threats were harassing and abusing as they were designed to unlawfully coerce Plaintiff

into addressing the subject debt.




                                                  5
     Case 5:20-cv-00231-C Document 1 Filed 09/23/20                      Page 6 of 13 PageID 6



         b. Violations of FDCPA § 1692e

   36. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   37. In addition, this section enumerates specific violations, such as:

           “The false representation of – the character, amount, or legal status of any debt . .
           . .” 15 U.S.C. § 1692e(2);

           “The representation or implication that nonpayment of any debt will result in the
           arrest or imprisonment of any person or the seizure, garnishment, attachment, or
           sale of any property or wages of any person unless such action is lawful and the
           debt collector or creditor intends to take such action.” 15 U.S.C. §1692e(4);

           “The threat to take any action that cannot legally be taken or that is not intended
           to be taken.” 15 U.S.C. §1692e(5);

           “The use or distribution of any written communication which simulates or is
           falsely represented to be a document authorized, issued, or approved by any court,
           official, or agency of the United States or any State, or which creates a false
           impression as to its source, authorization, or approval.” 15 U.S.C. §1692e(9);

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10); and

           “The failure to disclose in the initial written communication with the consumer
           and, in addition, if the initial communication with the consumer is oral, in that
           initial oral communication, that the debt collector is attempting to collect a debt
           and that any information obtained will be used for that purpose, and the failure to
           disclose in subsequent communications that the communication is from a debt
           collector, except that this paragraph shall not apply to a formal pleading made in
           connection with a legal action.” 15 U.S.C. §1692e(11).”

   38. Defendant violated 15 U.S.C. §§ 1692e, e(2), e(4), e(5), and e(10) when it deceptively

represented that it would unilaterally garnish Plaintiff’s wages and/or seize his property. Defendant

began its debt collection campaign by telephonically contacting Plaintiff. Thereafter, Plaintiff

demanded that Defendant cease contacting his. In response, Defendant relentlessly contacted

Plaintiff and threatened litigation without the intent to sue. Moreover, Defendant represented that

it had the ability to unilaterally garnish his wages and seize his property. Defendant’s lack of intent

                                                     6
     Case 5:20-cv-00231-C Document 1 Filed 09/23/20                   Page 7 of 13 PageID 7



to lawfully garnish Plaintiff’s wages and/or seize his property can be gauged by its failure to initiate

proper proceedings to follow through with its threats. Consequently, Defendant issued its false

threats because its intentions were to collect from Plaintiff outside of the judicial process by

continuing with its harassing collection campaign.

   39. Defendant further violated 15 U.S.C. §§ 1692e and e(10) when it used deceptive means to

collect and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it

stop contacting him, Defendant continued to contact him via automated calls. Instead of putting

an end to this harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular

phone in a deceptive attempt to force him to answer its calls and ultimately make a payment.

Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to

contact him via an automated system when it no longer had consent to do so.

   40. Moreover, Defendant violated 15 U.S.C. §§ 1692e, e(10), and e(11) through its failure to

disclose itself as a debt collector on at least one of its communications. By failing to disclose itself

as a debt collector, Defendant deceptively and misleadingly attempted to obscure Plaintiff’s rights

under the FDCPA. Consequently, Defendant’s objective was to obfuscate its status as a debt

collector in order to prevent Plaintiff from prosecuting an FDCPA claim against it.

        c. Violations of FDCPA § 1692f

   41. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   42. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 20 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without his permission is unfair




                                                   7
    Case 5:20-cv-00231-C Document 1 Filed 09/23/20                  Page 8 of 13 PageID 8



and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   43. Defendant further violated §1692f when it unfairly and unconscionably threatened to

unilaterally garnish Plaintiff’s wages and/or seize his property. Any reasonable fact finder will

conclude that Defendant’s threats were unfair and unconscionable debt collection behavior, as they

were designed to place undue pressure on Plaintiff to address the subject debt.

   44. Furthermore, Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on a debt by concealing its status as a debt collector. Failing to disclose itself as a debt

collector is an unfair and unconscionable act intended to confuse Plaintiff regarding the status and

identity of the debt collector and unlawfully designed shield itself from any potential retaliation.

   45. As pled in paragraphs 22 through 24, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, DAVID A. LONG, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.




                                                  8
    Case 5:20-cv-00231-C Document 1 Filed 09/23/20                  Page 9 of 13 PageID 9



          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   46. Plaintiff repeats and realleges paragraphs 1 through 45 as though fully set forth herein.

   47. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   48. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant’s continued contacts to Plaintiff after he demanded that

the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   49. Defendant violated the TCPA by placing at least 20 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent that Plaintiff may have given to the

originator of the subject consumer debt, which Defendant will likely assert transferred down, was

specifically revoked by Plaintiff’s demands that it cease contacting him.

   50. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   51. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).



                                                 9
   Case 5:20-cv-00231-C Document 1 Filed 09/23/20                    Page 10 of 13 PageID 10



       WHEREFORE, Plaintiff, DAVID A. LONG, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned statutes and regulations;

       b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
          pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

       c. Awarding Plaintiff costs and reasonable attorney fees;

       d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
          consumer debt; and

       e. Awarding any other relief as this Honorable Court deems just and appropriate.

                  COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

       52. Plaintiff restates and realleges paragraphs 1 through 51 as though fully set forth herein.

       53. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       54. Defendant is a “third party debt collector” as defined by Tex. Fin. Code Ann. § 392.001

(7).

       55. The subject consumer debt is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

              a. Violations of TDCA § 392.301

       56. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.301(7), states that “a debt collector may

not use unfair or unconscionable means that employ the following practices: threatening that

nonpayment of a consumer debt will result in the seizure, repossession, or sale of the person's

property without proper court proceedings.”

       57. Defendant violated the TDCA when it deceptively represented that it would unilaterally

garnish Plaintiff’s wages and/or seize his property. Defendant began its debt collection campaign

                                                   10
   Case 5:20-cv-00231-C Document 1 Filed 09/23/20                  Page 11 of 13 PageID 11



by telephonically contacting Plaintiff. Thereafter, Plaintiff demanded that Defendant cease

contacting him. In response, Defendant relentlessly contacted Plaintiff and threatened litigation

without the intent to sue. Moreover, Defendant represented that it had the ability to unilaterally

garnish his wages and seize his property. Defendant’s lack of intent to lawfully garnish Plaintiff’s

wages and/or seize his property can be gauged by its failure to initiate proper proceedings to follow

through with its threats. Consequently, Defendant issued its false threats because its intentions

were to collect from Plaintiff outside of the judicial process by continuing with its harassing

collection campaign. Additionally, Defendant threatened to seize Plaintiff through an arrest, a step

it cannot take.

           b. Violations of TDCA § 392.302

   58. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   59. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

20 times after he notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by his wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   60. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.




                                                 11
   Case 5:20-cv-00231-C Document 1 Filed 09/23/20                  Page 12 of 13 PageID 12



            c. Violations of TDCA § 392.304

    61. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(5)(B) prohibits, in the case of a

third-party debt collector, the failure to disclose, except in a formal pleading made in connection

with a legal action: that the communication is from a debt collector.

    62. Defendant violated the TDCA when it failed to disclose its status as a debt collector on at

least one occasion. Defendant’s goal in concealing its status as a debt collector was to obfuscate

Plaintiff’s federal and state rights.

    63. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

    64. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting his cellular phone using an automated

system absent his consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling his cellular phone, illustrating the deceptive nature of Defendant’s conduct.

    65. Defendant also violated the TDCA when it improperly threatened Plaintiff to unilaterally

garnish his wages, seize his property, and when it falsely invoked that it could bring fraud charges

against him. All of the aforementioned acts are false and misleading, therefore Defendant’s goal

was to impermissibly confuse Plaintiff in order to collect from him.




                                                 12
   Case 5:20-cv-00231-C Document 1 Filed 09/23/20                Page 13 of 13 PageID 13



   WHEREFORE, Plaintiff, DAVID A. LONG, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: September 23, 2020                                    Respectfully submitted,

                                                             /s/ Alexander J. Taylor
                                                             Alexander J. Taylor, Esq.
                                                             Sulaiman Law Group, Ltd.
                                                             2500 South Highland Avenue
                                                             Suite 200
                                                             Lombard, IL 60148
                                                             Telephone: (630) 575-8181
                                                             ataylor@sulaimanlaw.com
                                                             Counsel for Plaintiff




                                               13
